June 30, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                    BP OIL PIPELINE COMPANY, Appellant

NO. 14-13-00352-CV                          V.

                       PLAINS PIPELINE, L.P., Appellee
                     ________________________________

       This cause, an appeal from the judgment signed on March 26, 2013, was
heard on the transcript of the record. We have inspected the record and find error
in the judgment. We therefore order the judgment of the court below REVERSED
and REMAND the cause for proceedings consistent with this court’s opinion. For
good cause, we order appellant BP OIL PIPELINE COMPANY to pay fifty
percent of all costs incurred in this appeal, and we order appellee PLAINS
PIPELINE, L.P. to pay fifty percent of all costs incurred in this appeal. We further
order this decision certified below for observance.